NO. 07-07-0314-CR

                                    IN THE COURT OF APPEALS

                            FOR THE SEVENTH DISTRICT OF TEXAS

                                             AT AMARILLO

                                                PANEL C

                                        JULY 16, 2008
                               ______________________________

                                     TIMOTHY RAY WILLIAMS,

                                                                          Appellant

                                                     v.

                                       THE STATE OF TEXAS,

                                                                          Appellee

                              ________________________________

                FROM THE 181ST DISTRICT COURT OF RANDALL COUNTY;

                       NO. 18246-B; HON. JOHN B. BOARD, PRESIDING
                            _______________________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.

       After a jury trial, appellant, Timothy Ray Williams, was convicted of two counts of

possession of a controlled substance. His punishment was assessed by the jury at twenty

years imprisonment. Appellant timely filed his notice of appeal. Appellant's appointed

counsel filed a motion to withdraw, together with an Anders1 brief, wherein he certified that,

after diligently searching the record, appellant's appeal is without merit. Along with his

brief, counsel also filed a copy of a letter sent to appellant informing him of counsel's belief



       1
           See Anders v. California, 386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).
that there was no reversible error and of appellant's right to appeal pro se. Appellant filed

a pro se response on April 23, 2008.

       In compliance with the principles enunciated in Anders, appellate counsel discussed

potential grounds of error and then explained why they were meritless. Thereafter, we

conducted our own review of the record to assess the accuracy of appellate counsel's

conclusions and to uncover any error, reversible or otherwise, pursuant to Stafford v. State,

813 S.W.2d 503 (Tex. Crim. App. 1991), and concluded that none existed.

       Accordingly, the motion to withdraw is granted and the judgment is affirmed.




                                                 Brian Quinn
                                                 Chief Justice

Do not publish.




                                             2